DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.

3.	Applicant's arguments and amendments, filed on 01/04/2022 has been entered and carefully considered. Claims 1, 9 and 17 are amended, Claims 1-20 have been examined and rejected.
 			
Response to Amendment and Arguments
Applicant’s arguments filed on 01/04/2022 with respect to rejections of claims 1-20 have been considered but moot because of new ground of rejection necessitated by the amendments and filing of the RCE.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 8-12 and 16-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Turner et al. (U.S. PGPub 2020/0007360) in view of Fainberg et al. (U.S. PGPub 2020/0296139).
As per claims 1, 9 and 17
Turner teaches a method comprising:  2receiving, at a networking device in a network, a policy for an endpoint device in 3the network, the policy specifying one or more component tags and one or more activity 4tags that were assigned to the endpoint device based on deep packet inspection of traffic 5associated with the endpoint device (Turner, see para 0060, 0061 and 0065 Based on attributes of the communication device 120-1 as indicated by the analyzer resource 128, and/or input from the records management system 138, the access control system 145 selects an appropriate marker from multiple available markers depending on a data flow service to be provided to the communication device 120-1, the access control system 145 notifies the router device 125 of a marker and corresponding data delivery policy to be assigned to communications from the communication device 120-1, map 135 indicates that communication device 120-1 having a network address of XXXY has been assigned 
6identifying, by the networking device, a set of tags for a particular traffic flow in 7the network associated with the endpoint device, wherein the set of tags comprises one or 8more component tags or activity tags associated with the particular traffic flow (Turner see para 0080 and 0081,  as shown in fig. 3 and 4, using the map 135, the router device 125 maps the network address XXXY of the communication device 120-1 to assigned marker M23 and corresponding data delivery policy DDP23, the router device 125 inserts the tag or marker M23 into corresponding data field 425 of the communication 311-1 to produce the communication 311-2).
Turner fails to exclusively teach 9making, by the networking device, a determination that the particular traffic flow violates the policy based on the set of tags for the particular traffic flow comprising a tag that is not in the policy, wherein the determination that the particular traffic flow violates the policy is made by comparing the set of tags for the particular traffic flow with the one or more component tags and the one or more activity tags specified by the policy; and initiating, by the networking device and based on the determination that the particular traffic flow violates the policy, a corrective measure with respect to the particular traffic flow.
In a similar field of endeavor Fainberg teaches making, by the networking device, a determination that the particular traffic flow violates the policy based on the set of tags for the particular traffic flow comprising a tag that is not in the policy (Fainberg, see para 0080-0083a zone or segment to permit or restrict the specific device or entity is determined based on or more tags, an accounting server may be determined to be in a 
wherein the determination that the particular traffic flow violates the policy is made by comparing the set of tags for the particular traffic flow with the one or more component tags and the one or more activity tags specified by the policy( Fainberg see para 0069-0072, multiple tags will be assigned to an entity based on a fingerprint representing component tag as identity of the device, entity behavior as activity tag, … with property or characteristic of an entity may define as a tag using block 306-316 and enforcement actions are assigned to the enforcement points based on the tags assigned to the entity based on the segmentation policy which is determined based on fingerprints and entity behavior comprising of one or more component tags and the one 
and initiating, by the networking device and based on the determination that the particular traffic flow violates the policy, a corrective measure with respect to the particular traffic flow (Fainberg see para 0084-0085 policy component 418 trigger remediation actions or security actions according to one or more policies, based on an access rule violation, checking compliance status, finding open ports, policy component 418 may verify that an assignment of one or more access rules to one or more enforcements points has been properly assigned or configured, restrict network access, signal a patch system or service, signal an update system or service, invoke automatically patching, automatically updating, and automatically restrict network access of an entity, that has out-of-date software or based on access rule violation).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Turner with the teaching of Fainberg, as doing so would provide an efficient method for access control management IoT device management system for containing the threat that IoT devices present and reduces that attack surface around it using access rules customized for IoT device to proactively contain IoT based threats (Fainberg see para 0041).

As per claims 2, 10 and 18
Turner in view of Fainberg teaches the  1method as in claim 1, wherein initiating the corrective measure comprises:  2blocking, by the networking device, the particular 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Turner with the teaching of Fainberg, as doing so would provide an automatic method for taking proper remedial action after a security violation has occurred in an IoT system environment (Fainberg see para 0039).

As per claims 3, 11 and 19
Turner in view of Fainberg teaches the 1method as in claim 1, wherein identifying the set of tags for the particular traffic 2flow in the network associated with the endpoint device comprises:  3receiving, from a telemetry exporter in the network, a traffic flow record for the particular traffic flow that includes the set of tags (Turner, see para 0079, as shown in fig. 3, the router device 125 receives communication 311-1 from the communication device 120-1. As further shown in fig. 4, the received communication 311-1 indicates a destination address of AAAB assigned to destination device 160-1 such as a server resource, router device 125 inspects the source address associated with communication 311-1 and determines that the source network address is XXXY, indicating that the communication device 120-1 originated and transmitted the communication 311-1).

Turner in view of Fainberg teaches the 1method as in claim 1, wherein the networking device comprises a router or 2network switch (Turner, see para 0079, as router device 125 inspects the source address associated with communication 311-1 and determines that the source network address is XXXY, indicating that the communication device 120-1 originated and transmitted the communication 311-1).

6.	Claims 5, 6, 13, 14 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Turner et al. (U.S. PGPub 2020/0007360) in view of Fainberg et al. ((U.S. PGPub 2020/0296139)) in view of Badware et al. (U.S. Patent No. 10432669).
As per claims 5, 13 and 20
Turner in view of Fainberg teaches the 1method as in claim 1, yet fails to teach wherein the policy is indicative of a baseline behavioral 2profile for the endpoint device, and wherein making the determination that the particular 3traffic flow violates the policy comprises:  4computing, based on the baseline behavioral profile for the endpoint device, a 5probability that the set of tags is indicative of an anomalous behavior of the endpoint 6device.
In a similar filed of endeavor Badware teaches wherein the policy is indicative of a baseline behavioral 2profile for the endpoint device, and wherein making the determination that the particular 3traffic flow violates the policy comprises:  4computing, based on the baseline behavioral profile for the endpoint device, a 5probability that the set of tags is indicative of an anomalous behavior of the endpoint 6device (Badware see col. 4 lines 55-67, the machine learning engine 114 is configured to flag certain audit 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Turner in view of Fainberg with the teaching of Badware, as doing so would provide an automatic method for using baseline activities a user device to detect deviations from the norm to find an abnormal or malicious activities in a computer network (Badware see col. 15 lines 22-30).
As per claims 6 and 141
Turner in view of Fainberg in view Badware teaches the method as in claim 5, yet fails to teach wherein the anomalous behavior of the endpoint device 2corresponds to the endpoint device attempting to install software to another endpoint 3device in the network (Fainberg, see para 0091, compliance characteristic could be determined based on being compliant with a compliance policy operating system and application patches installed or updated).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Turner with the teaching of Fainberg, as doing so would provide an automatic method for taking proper remedial action after a security violation has occurred in an IoT system environment (Fainberg see 0039).



7.	Claims 7 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Turner et al. (U.S. PGPub 2020/0007360) in view of Fainberg et al. (U.S. PGPub 2020/0296139) in view of Badware et al. (U.S. Patent No. 10432669) in view of Ranjan (U.S. Patent No. 8682812).
As per claims 7 and 151
Turner in view of Fainberg in view of Badware teaches the method as in claim 5, yet fails to teach wherein the probability is computed using a Naive Bayes 2classifier.  
In a similar field of endeavor Ranjan teaches wherein the probability is computed using a Naive Bayes 2classifier (Ranjan, see col. 4 lines 24-45, training models using the following machine learning algorithms: Logistic Regression, Logistic Model Tree, Bayesian network, Multi-layer perceptron, Decision tree, Alternating Decision Tree, and Naives Bayes Tree, and (iv) computing the features for new and not yet labeled data units (flow tuples) during an online phase (real-time detection phase) and applying the trained model to determine whether activities associated with these data units (flow tuples) reflect botnet communication or legitimate activity).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Turner in view of Fainberg in view of Badware with the teaching of Ranjan, as doing so would provide an automatic method for identifying a botnet doing malicious activity in a network using real time network flow data (Ranjan see col. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457